Wade, O. J.
1. There was evidence to authorize .the conclusion reached by the jury, as to the existence of an implied obligation on the part of the defendant to pay the plaintiff for the special services rendered to him individually; and the amount of the recovery was likewise authorized thereby.
2. Under the foregoing ruling there is no merit in the various special grounds of the motion for a -new trial, complaining of different excerpts from the charge of the court and of the refusal of the court to give certain instructions to the jury, and likewise complaining that the amount of the verdict returned was excessive.

Judgment affirmed.

Jenlcins and Lulce; JJ., eoneur.